NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LERON C. HAGINS, JR.,                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )       Case No. 2D18-3399
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Leron C. Hagins, Jr., pro se.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and VILLANTI and SMITH, JJ., Concur.